PER CURIAM:
These are petitions filed by Gerald F. Davis, an inmate of the Montana State Prison, appearing pro se, seeking first a writ of supervisory control and secondly, judgment on the pleadings.
All the matters contained in the petitions have been previously before this court, most of them on several occasions, and were never deemed meritorious. See State v. Davis, 141 Mont. 197, 376 P.2d 727, being his appeal, and the numerous other petitions filed by him in this court.
The petitions here are without merit and the relief sought in each is denied and the proceedings are each dismissed.